Title: Thomas Jefferson to Alexander Macomb, 1 October 1809
From: Jefferson, Thomas
To: Macomb, Alexander


           Monticello. Oct. 1. 09.
           Th: Jefferson presents his compliments to Majr Macomb and returns his thanks for the copy of his treatise on Martial law which he was so kind as to send him, & which he was pleased to see made public in so well digested a form.  he has too long delayed this acknolegement from a desire to learn to what place it should be directed; but has at length thought it best to send it through the medium of the War-office. he salutes Majr Macomb with esteem & respect.
        